8 N.Y.3d 956 (2007)
LONG ISLAND LIGHTING COMPANY, Plaintiff, and
KEYSPAN CORPORATION, Appellant,
v.
ALLIANZ UNDERWRITERS INSURANCE COMPANY et al., Defendants, and
CENTURY INDEMNITY COMPANY et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 23, 2007.
Decided May 1, 2007.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution (see Burke v Crosson, 85 NY2d 10, 18 n 5 [1995]).